DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: 
Claims 1, 7, and 13, in lines 7, 11, and 13 respectively state “the first target network device”, which does not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis throughout the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

 	Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2021/0297909) 

	Referring to Claim 1, Lee et al. disclose a method for handover between network devices, comprising: receiving, by a terminal device, at least one handover command corresponding to a plurality of target network devices, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 140-150, HO information, target cells), and the first handover command comprises configuration information of a first target network among the plurality of target network devices (pars 140-150, HO information, target cells); performing, by the terminal device, channel quality monitoring for the first target network device (pars 152-154, measure channel quality); and determining, by the terminal device, whether to switch to the first target network device according to a monitoring result of the channel quality (par 155, HO condition); in a case that the monitoring result of the channel quality for the first target network device meets a handover threshold (par 155, HO condition satisfied),  determining, by the terminal device, to establish a connection with the first target network device according to the first handover command, and starting, by the terminal device, a first access timer corresponding to the first target network device (par 155, timer; pars 140-150, HO information); and establishing, by the terminal device, a connection with the first target network device according to the first access timer, wherein in a case that the monitoring result of the channel quality for the first target network device does not meet the handover threshold, the terminal device determines not to establish a connection with the first target network device, and the first access timer is not started (pars 155-160, when HO condition satisfied, connection procedure, initiate timer).  
 	Referring to Claim 2 as applied to Claim 1 above, Lee et al. disclose the method, wherein establishing, by the terminal device, the connection with the first target network device according to the first access timer comprises: in a case that the first access timer does not expire, if the terminal device successfully accesses the first target network device, stopping, by the terminal device, the first access timer (par 155, HO to target cell successful - stop timer).  
 	Referring to Claim 3 as applied to Claim 1 above, Lee et al. disclose the method, wherein establishing, by the terminal device, the connection with the first target network device according to the first access timer comprises: in a case that the first access timer expires, if the terminal device does not successfully access the first target network device, initiating, by the terminal device, a Radio Resource Control (RRC) connection re-establishment procedure (par 156-162, timer expires, HO fails, RRC connection reestablishment procedure).  
 	Referring to Claim 4 as applied to Claim 1 above, Lee et al. disclose the method, wherein the first handover command comprises a duration of the first access timer (pars 140-142 and 155, HO information, timer).  
 	Referring to Claim 7, Lee et al. disclose a terminal device, comprising: a memory for storing computer programs; a transceiver; and a processor; wherein the processor is configured to execute the computer programs to: control the transceiver to receive at least one handover command corresponding to a plurality of target network devices, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 140-150, HO information, target cells), and the first handover command comprises configuration information of a first target network among the plurality of target network devices (pars 140-150, HO information, target cells); perform channel quality monitoring for the first target network device (pars 152-154, measure channel quality); and determine whether to switch to the first target network device according to a monitoring result of the channel quality (par 155, HO condition); in a case that the monitoring result of the channel quality for the first target network device meets a handover threshold (par 155, HO condition satisfied), determine to establish a connection with the first target network device according to the first handover command, and start a first access timer corresponding to the first target network device (par 155, timer; pars 140-150, HO information); and establish a connection with the first target network device according to the first access timer;Reply to Office Action of January 31, 2022Application No. 17/390,052 wherein in a case that the monitoring result of the channel quality for the first target network device does not meet the handover threshold, the terminal device determines not to establish a connection with the first target network device, and the first access timer is not started (pars 155-160, when HO condition satisfied, connection procedure, initiate timer).  
 	Referring to Claim 8 as applied to Claim 7 above, Lee et al. disclose the terminal device, wherein the processor is configured to, in a case that the first access timer does not expire, if the terminal device successfully accesses the first target network device, stop the first access timer (par 155, HO to target cell successful - stop timer).  .
 	Referring to Claim 9 as applied to Claim 7 above, Lee et al. disclose the terminal device, wherein the processor is configured to, in a case that the first access timer expires, if the terminal device does not successfully access the first target network device, initiate a Radio Resource Control (RRC) connection re-establishment procedure (par 156-162, timer expires, HO fails, RRC connection reestablishment procedure).  
   	Referring to Claim 10 as applied to Claim 7 above, Lee et al. disclose the terminal device, wherein the first handover command comprises a duration of the first access timer (pars 140-142 and 155, HO information, timer).  
 	Referring to Claim 13, Lee et al. disclose a network device, comprising: a memory for storing computer programs; a transceiver; and a processor; wherein the processor is configured to execute the computer programs to control the transceiver to send at least one handover command corresponding to a plurality of target network devices to a terminal device, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 140-150, HO information, target cells), and the first handover command comprises configuration information of a first target network among the plurality of target network devices (pars 140-150, HO information, target cells), so that the terminal device starts a first access timer corresponding to the first target network device if the terminal device determines to establish a connection with the first target network device in a case that a monitoring result of a channel quality for the first target network device meets a handover threshold (pars 140-150 and 155, timer; HO condition satisfied); wherein in a case that the monitoring result of the channel quality for the first target network device does not meet the handover threshold, the terminal device determines not to establish a connection with the first target network device, and the first access timer is not started (pars 155-160, when HO condition satisfied, connection procedure, initiate timer).  


 				Response to Arguments
 Applicant's arguments with respect to claims 1-4, 7-10, and 13 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642